Exhibit 10.2

Stock Option Agreement dated December 13, 2007 by and between Wentworth Energy,
Inc. and John Punzo.




THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "ACT"), HOWEVER THE SHARES THAT
WOULD ISSUE HAVE BEEN REGISTERED. SUCH SECURITIES MAY NOT BE SOLD OR TRANSFERRED
IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SAID ACT.




UNLESS PERMITTED UNDER SECURITIES LEGISLATION, THE HOLDER OF THIS SECURITY MUST
NOT TRADE THE SECURITY BEFORE THE DATE THAT IS 4 MONTHS AND A DAY AFTER THE
LATER OF (I) DECEMBER 13, 2007, AND (II) THE DATE THE ISSUER BECAME A REPORTING
ISSUER IN ANY PROVINCE OR TERRITORY OF CANADA.




Option to Purchase




1,000,000 SHARES




Wentworth Energy, Inc.




(Incorporated under the laws of the State of Oklahoma)




OPTION CERTIFICATE FOR THE PURCHASE OF SHARES OF THE

$0.001 PAR VALUE COMMON STOCK OF WENTWORTH ENERGY, INC.




VOID AFTER DECEMBER 13, 2013




1.

Wentworth Energy, Inc. (the “Company”) hereby grants, for value received, John
Punzo of 16149 Morgan Creek Crescent, South Surrey, British Columbia, V3S 0J2,
Canada (referred to herein as the “Holder”), the option (the “Option”), subject
to the terms and conditions hereinafter set forth, to purchase at any time from
and after December 13, 2007 and, subject to Section 2, on or before December 13,
2013 (the “Option Period”), up to 1,000,000 shares of the $0.001 par value
common stock (the “Common Stock”) of the Company.  This Option may be exercised
in whole or in part.  Such exercise shall be accomplished by tender to the
Company of the purchase price of $0.75 per share (the “Option Price”), either in
cash or by certified check or bank cashier’s check, payable to the order of the
Company, together with presentation and surrender to the Company of this Option
with an executed subscription in substantially the form attached hereto as
Exhibit A.  Fractional shares of the Company’s Common Stock will not be issued
upon the exercise of this Option.  Upon twenty (20) days’ prior written notice
to all holders of the Options, the Company shall have the right to reduce the
option price and/or extend the term of the Options.




2.

In the event of the death of the Holder, the Option shall be exercisable only
within six months after such death and then only by the person or persons to
whom the Holder’s rights under the Option shall pass by the Holder’s will or the
laws of descent and distribution, and only to the extent that the Holder was
entitled to exercise the Option at the date of the Holder’s death.








--------------------------------------------------------------------------------

3.

The Company agrees at all times to reserve and hold available out of the
aggregate of its authorized but unissued Common Stock the number of shares of
its Common Stock issuable upon the exercise of this and all other Options of
like tenor then outstanding. The Company further covenants and agrees that all
shares of Common Stock that may be delivered upon the exercise of this Option
will, upon delivery, be fully paid and non-assessable and free from all taxes,
liens and charges with respect to the purchase thereof hereunder.




4.

This Option does not entitle the Holder to any voting rights or other rights as
a shareholder of the Company, nor to any other rights whatsoever except the
rights herein set forth, and no dividend shall be payable or accrue by reason of
this Option or the interest represented hereby, or the shares purchasable
hereunder, until or unless, and except to the extent that, this Option is
exercised.




5.

The Option Price and the number of shares purchasable upon the exercise of this
Option are subject to adjustment from time to time upon the occurrence of any of
the events specified in this Section 5.




(a)

In case the Company shall (i) pay a dividend in shares of Common Stock or make a
distribution in shares of Common Stock, (ii) subdivide its outstanding shares of
Common Stock into a greater number of shares, (iii) combine its outstanding
shares of Common Stock into a smaller number of shares of Common Stock, or (iv)
issue by reclassification of its shares of Common Stock other securities of the
Company, the number of shares of Common Stock purchasable upon exercise of this
Option immediately prior thereto shall be adjusted so that the Holder of this
Option shall be entitled to receive the kind and number of shares of Common
Stock or other securities of the Company that he would have owned or have been
entitled to receive after the happening of any of the events described above,
had such Option been exercised immediately prior to the happening of such event
or any record date with respect thereto. An adjustment made pursuant to this
paragraph (a) shall become effective immediately after the effective date of
such event retroactive to the record date, if any, for such event.




(b)

Whenever the number of shares of Common Stock purchasable upon the exercise of
this Option is adjusted, as herein provided, the Option Price shall be adjusted
by multiplying such Option Price immediately prior to such adjustment by a
fraction, of which the numerator shall be the number of shares of Common Stock
purchasable upon the exercise of this Option immediately prior to such
adjustment, and of which the denominator shall be the number of shares of Common
Stock so purchasable immediately thereafter.




(c)

For the purpose of this Section 5, the term shares of Common Stock shall mean
(i) the class of stock designated as the Common Stock of the Company at the date
of this Option, or (ii) any other class of stock resulting from successive
changes or value to no par value, or from no par value to par value.




(d)

If during the Option Period the Company consolidates with or merges into another
corporation or transfers all or substantially all of its assets the Holder shall
thereafter be entitled upon exercise hereof to purchase, with respect to each
share of Common Stock purchasable hereunder immediately prior to the date upon
which such





--------------------------------------------------------------------------------

consolidation or merger becomes effective, the securities or property to which a
holder of shares of Common Stock is entitled upon such consolidation or merger,
without any change in, or payment in addition to the Option Price in effect
immediately prior to such merger or consolidation, and the Company shall take
such steps in connection with such consolidation or merger as may be necessary
to ensure that all of the provisions of this Option shall thereafter be
applicable, as nearly as reasonably may be, in relation to any securities or
property thereafter deliverable upon the exercise of this Option.




(e)

Irrespective of any adjustments pursuant to this Section 5 to the Option Price
or to the number of shares or other securities or other property obtainable upon
exercise of this Option, this Option may continue to state the Option Price and
the number of shares obtainable upon exercise, as the same price and number of
shares stated herein.




(f)

Payment of the exercise price may be made by either of the following, or a
combination thereof, at the election of Holder:




(i)

Cash Exercise: cash, bank or cashiers check or wire transfer; or




(ii)

Cashless Exercise: surrender of this Option at the principal office of the
Company together with notice of cashless election, in which event the Company
shall issue Holder a number of shares of Common stock computed using the
following formula:




X = Y (A-B)/A




where:

X =

the number of shares of Common Stock to be issued to Holder;

Y =

the number of shares of Common Stock for which this Option is being exercised;

A =

the Market Price of one (1) share of Common Stock (for purposes of this Section
4, the “Market Price” shall be defined as the average Closing Bid Price of the
Common Stock for the five (5) trading days prior to the Date of Exercise of this
Option (the “Average Closing Price”), as reported by the O.T.C. Bulletin Board,
National Association of Securities Dealers Automated Quotation System (“Nasdaq”)
Small Cap Market, or if the Common Stock is not traded on the Nasdaq Small Cap
Market, the Average Closing Price in any other over-the-counter market;
provided, however, that if the Common Stock is listed on a stock exchange, the
Market Price shall be the Average Closing Price on such exchange for the five
(5) trading days prior to the date of exercise of the Option. If the Common
Stock is/was not traded during the five (5) trading days prior to the Date of
Exercise, then the closing price for the last publicly traded day shall be
deemed to be the closing price for any and all (if applicable) days during such
five (5) trading day period; and

B =

the Option Price.




For purposes hereof, the term “Closing Bid Price” shall mean the closing bid
price, on the O.T.C. Bulletin Board, the National Market System ("NMS"), the New
York





--------------------------------------------------------------------------------

Stock Exchange, the Nasdaq Small Cap Market, or if no longer traded on the
O.T.C. Bulletin Board, the NMS the New York Stock Exchange, the Nasdaq Small Cap
Market, the “Closing Bid Price” shall equal the closing price on the principal
national securities exchange or the over-the-counter system on which the Common
Stock is so traded and, if not available, the mean of the high and low prices on
the principal national securities exchange on which the Common Stock is so
traded.




For purposes of Rule 144, and subsection (d)(3)(ii) thereof, it is intended,
understood and acknowledged that the Common Stock issuable upon exercise of this
Option in a cashless exercise transaction shall be deemed to have been acquired
at the time this Option was issued.  Moreover, it is intended, understood and
acknowledged that the holding period for the Common Stock issuable upon exercise
of this Option in a cashless exercise transaction shall be deemed to have
commenced on the date this Option was issued.




6.

The Holder hereby agrees that the resale of the shares of Common Stock issuable
upon exercise hereof may be subject to a “lock-up” pursuant to any restrictions
reasonably required by any underwriter, if applicable, and to the extent the
Company undertakes a secondary offering.




7.

The Company may cause the following legends or ones similar thereto to be set
forth on each certificate representing the Option unless counsel for the Company
is of the opinion as to any such certificate that such legend is unnecessary:




The Options represented by this Certificate have not been registered under the
Securities Act of 1933 (the “Act”) and are “restricted securities” as that term
is defined in Rule 144 under the Act. The Options may not be offered for sale,
sold, or otherwise transferred except pursuant to an effective registration
statement under the Act or pursuant to an exemption from registration under the
Act, the availability of which is to be established to the satisfaction of the
Company.




Unless permitted under securities legislation, the holder of this security must
not trade the security before the date that is 4 months and a day after the
later of (i) December 13, 2007, and (ii) the date the issuer became a reporting
issuer in any province or territory of Canada.




IN WITNESS WHEREOF, the Company has caused this Option to be executed by its
duly authorized officers, and the corporate seal hereunto affixed.




DATED as of this 13th day of December, 2007.




WENTWORTH ENERGY, INC.




/s/ Michael S. Studdard   

Signature




President                          

Title





--------------------------------------------------------------------------------







SUBSCRIPTION FORM




(To be Executed by the Registered Holder to Exercise the Rights

to Purchase Common Stock Evidenced by the Within Option)




I, the undersigned, hereby irrevocably subscribe for _________________ shares
(the “Stock”) of the Common Stock of Wentworth Energy, Inc. (the “Company”)
pursuant to and in accordance with the terms and conditions of the attached
Option and hereby make payment of $0.75 per share) therefor, and request that a
certificate for such securities be issued in the name of the undersigned and be
delivered to the undersigned at the address stated below. If such number of
securities is not all of the securities purchasable pursuant to the attached
Option, the undersigned requests that a new Option of like tenor for the balance
of the remaining securities purchasable thereunder be delivered to the
undersigned at the address stated below.  In connection with the issuance of the
securities, I hereby represent to the Company that I am acquiring the securities
for my own account for investment and not with a view to, or for resale in
connection with, a distribution of the securities within the meaning of the
Securities Act of 1933, as amended (the “Act”).  I also understand that the
Company has registered the Stock under the Act.




Date:

____________________________________________







Signed: ____________________________________________







Address:  ___________________________________________







THE SIGNATURE(S) TO THIS SUBSCRIPTION FORM MUST CORRESPOND WITH THE NAME AS
WRITTEN UPON THE FACE OF THE OPTION IN EVERY PARTICULAR, WITHOUT ALTERATION OR
ENLARGEMENT, OR ANY CHANGE WHATSOEVER, AND SUCH SIGNATURE(S) MUST BE GUARANTEED
IN ACCORDANCE WITH PRACTICES PREVAILING IN THE SECURITIES INDUSTRY AT THE TIME
SUCH SIGNATURE IF PRESENTED TO THE COMPANY.






